Title: To George Washington from Major General Israel Putnam, 28 June 1777
From: Putnam, Israel
To: Washington, George



Please your Excellency
Head Quarters Peeks Kills [N.Y.] June 28th 1777

yours of the 25th Inst. came duly to hand, I congratulate your Excellency on the happy Success of your Arms in the Expulsion of General How from Jersey, also note the orders therein respecting the unadviseableness of detaching Genl Glover to the White Plains. Altho, I would be far from Saying any thing that has the most distant appearance of debating your Excellency in the general movement of the Army or any part thereoff, yet with Submission beg leave to Suggest Some Considerations which makes it appear to me not only Safe & prudent but necessary that Genl G[l]over be ordered to the white plains & places adjacent.
The distressed Situation of the Inhabitants, uncovered, exposed and daily ravaged by the Enemy, the inducement it will be to the Inhabitants to return to their allegeance were they Secured of protection, the vast quantities of grass & grain growing in that Country, unless taken by us will be taken by the Enemy.
beside their Situation will be Such, they can observe any Ships that come up the river and can be with us before the Enemy can disembark, and Should they fail of that they might Operate with greater advantage by falling on the Enemies rear—Should Genl How form an Expedition more Eastward, their march from the White plains, I think, might be performed as Expeditiously as from this—thus much, have presumed to intimate, with entire Submission to your Excellency’s Superior descretion.

had I known, Genl McDougle had advanced So far on his march, Should not have recalled him, at the Same time, I ordered a detachment of Two hundred men from his Brigade Joined by 100 Militia under Command of Col. Courtland to go upon Bergen—by letter from Col: Courtland of 27th Inst: am informed that he Surprised a Sergts Guard posted on his left at his entrance into Bergen took three prisoners what other dammage the Enemy Sustained he dont write—being informed that a strong party was on their march from Powless Hook accross the meadow, he thought proper to retreat, that he took two waggons loaded with Mutton fowls &c: brot of about 200 Sheep, Seventy head of Cattle and Some horses which are unfit for Service.
Also that he is informed by a man from Hoback that 100 Square Sail Vessels Sailed yesterday morning towards the Hook—that there is 20 Sail in Hudson—near the Town—one at Bulls ferry—one near fort Lee and one that Sailed up the River night before last.
was yesterday at Fort Montgomery, to vew the Situation there the Gallies, from Some unaccountable Cause, have been Shockingly delayed Capt. Cook, Sulky that he hasent the rank & pay of a Capt: of a man of war has done nothing for ten days past, he receaved my blessing due to his demerrets, and was dismissed from the Service—the Lieut: of the Frigate is appointed to Command his Gally—and one Lieut: Toogood from Genl Nixons Brigade is appointed to Command the other & Genl Clinton is ingaged to forward them with all possible dispatch.
The Redoubts there are in forwardness, Shall detach 200 men from this to Compleat them—The Booms are preparing with great Expedition, the Timbers are procured & locking together.
As Major Hughes accompanyed Genl G[l]over to the white Plains when he went there the Other day, refer you to him for further particulars respecting the Situation also the reasons for detaching Genl G[l]over there. With the highest Esteem & respect I have the Honor to be your Excellencys most Obedt humble Servant

Israel Putnam

